DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 4/13/2021 has been entered.

Response to Amendment
3.	Applicants’ response filed 4/13/2021 amended claim 10, cancelled claims 7-8, 14 and 17 and added new claims 18-19.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Yake in view of De Bruine from the office action mailed 10/16/2020; therefore this rejection is withdrawn.  New grounds of rejection necessitated by applicants’ amendments are set forth above.  

Claim Objections
4.	Claim 10 is objected to because of the following informalities:  claim 10 reads “a, a self-threading” wherein one of the “a”’s should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 10-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yake et al., US Patent Application Publication No. 2004/0042868 (hereinafter referred to as Yake) in view of Day, US Patent No. 5,260,100 (hereinafter referred to as Day).          

	Yake further discloses the coating compositions of the invention are generally heated or baked for a short period of time to dry, coalesce, and, if appropriate to effect cure or crosslinking, of the coating (solidifying the applied coating agent as recited in claims 10 and 13) (Para. [0055]) in a drip or spray method of coating (as recited in claim 12) (see discussion above regarding “drip” and paragraph 40 for “spray”).    
	Yake discloses all the limitations discussed above but does not disclose the fasteners being self-threading screws as recited in claim 10.  
	Day discloses a method of making a screw threaded fastener for fixing cladding to a building includes the steps of applying a mastic covering to a screw threaded portion of the fastener, and applying a non-sticky protective coating to the outside of the mastic covering so as to prevent the fasteners from sticking together during handling and packaging of the same.  Preferably the protective coating is as coating of a waxy substance and is applied to the outside of the mastic covering by means of a dipping or 
 
Response to Arguments
8.	Applicants’ arguments filed 4/13/2021 regarding claims 10-13, 15-16 and 18-19 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art as shown in the response filed 4/13/2021    
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific solid lubricants in very narrow concentrations which are broadly recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VISHAL V VASISTH/Primary Examiner, Art Unit 1771